DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9, 16 of U.S. Patent No. 10,771,007 to Corio because the claimed invention, claims 1, 15-18, 20 of the present application is a broader version of the claimed invention, claims 1-2, 4-5, 9, 16 of the U.S. Patent. 
With respect to claim 1, Corio discloses in claim 1, a solar tracker assembly comprising: a support column; a torque tube or torsion beam connected to the support column; a mounting mechanism attached to the torque tube or torsion beam; a drive system connected to the torque tube or torsion beam; and a spring counter-balance assembly connected to the torque tube or torsion beam. Although the claims at issue are not identical, they are not patentably distinct from each other because a solar tracker assembly similarly structured as the claimed solar tracker assembly is used to facilitate rotational movement under overhung weight in order to acquire a balance center of gravity.
With respect to claim 15, Corio discloses in claim 2, the solar tracker assembly wherein the spring counter-balance assembly comprises: a bearing housing; a bushing disposed within the 
With respect to claim 16, Corio discloses in claim 4, the solar tracker assembly wherein the compressible cords provide damping during rotational movement of the solar tracker assembly. 
With respect to claim 17, Corio discloses in claim 5, the solar tracker assembly wherein the bushing has a substantially circular outer cross-section with four lobes. 
With respect to claim 18, Corio discloses in claim 9, the solar tracker assembly wherein the cross-section of the bearing housing is one of: substantially square shaped, substantially hexagonal shaped, or substantially circular shaped with at least three lobes. 
With respect to claim 20, Corio discloses in claim 16, the solar tracker assembly wherein the spring counter-balance assembly comprises: at least one top bracket and at least one bottom bracket; at least one spring having a first end and second end, the first end of the spring being attached to the top bracket and the second end of the spring being attached to the bottom bracket; a damper having a first end and a second end, the first end of the damper being attached to the top bracket and the second end of the damper being attached to the bottom bracket, the damper being positioned substantially parallel to the spring; and a bracket attached to the top bracket such that the torque tube or torsion beam is inserted through the bracket to connect the spring counter-balance assembly to the torque tube or torsion beam.
Claim Objections
10. 	Claims 2-14, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878  



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878